DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 06/30/2022. Claims 1-21 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Maquille et al. WO2011/157693 (Applicant provided prior art).

Regarding claim 8, De Maquille discloses an electronic module (module 2) intended to be implemented in a portable object (card 1) comprising a contact function, the electronic module comprising: 
using a single-sided film (upper printed circuit 9) consisting of one or more contact regions and a dielectric layer (insulating layer 9) [pg. 5, ¶3] comprising one or more apertures [FIG 4] [pg. 3, l. 19- pg. 10, l. 35],
Using a substrate (substrate 21) comprising one or more electrically conductive regions intended for the contactless communication of the object [FIG 4] [pg. 3, l. 19- pg. 10, l. 35],
said single-sided film and said substrate together [pg. 5, l. 30-34] [FIG 4],
an integrated circuit (chip 8) and connecting it to the contact regions (ISO contacts 6a-6f) of the single-sided film and at least to one terminal of at least one of said electrically conductive regions [FIG 4] [pg. 3, l. 19- pg. 10, l. 35] [, and a protective layer incorporating at least said integrated circuit [FIG 4] [pg. 12, l. 22-pg. 13, l. 24].
Regarding claim 9, De Maquille discloses all of the limitations of claim 8. De Maquille further discloses at least one of said electrically conductive regions takes the form of turns (71, 72) comprising, at one end, a connection pad [FIG 3b-3d].
Regarding claim 10, De Maquille discloses all of the limitations of claim 8. De Maquille further discloses at least one of said electrically conductive regions consists of at least one area of conductive material [FIG 3b-3d].
Regarding claim 12, De Maquille discloses all of the limitations of claim 8. De Maquille further discloses the substrate comprises one or more perforations corresponding to the apertures (holes 25) of the single-sided film in order to connect the integrated circuit to the contact regions [FIG 3a-3d].
Regarding claim 13, De Maquille discloses all of the limitations of claim 8. De Maquille further discloses e dielectric and/or the substrate are: selected from the group consisting of epoxy glass, polyethylene naphthalate PEN, polyethylene terephthalate PET, [[or]]and polyvinyl chloride PVC [pg. 4, l. 19-22].



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, and  16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Maquille et al. WO2011/157693 (Applicant provided prior art) in view of Dieu-Gomont et al. 9,583,459 (herein referred to as Dieu). 

Regarding claim 1, De Maquille discloses  A process for manufacturing an electronic module (module 2) intended to be implemented in a dual-interface portable object (card 1), process comprising: 
using a single-sided film (upper printed circuit 9) consisting of one or more contact regions and a dielectric layer (insulating later 9, pg 5, ¶3) comprising one or more apertures [FIG 4] [pg. 3, l. 19- pg. 10, l. 35],
Using a substrate (substrate 21) comprising one or more electrically conductive regions intended for the contactless communication of the object [FIG 4] [pg. 3, l. 19- pg. 10, l. 35],
said single-sided film and said substrate together [pg. 5, l. 30-34] [FIG 4],
an integrated circuit (chip 8) and connecting it to the contact regions (ISO contacts 6a-6f) of the single-sided film and at least to one terminal of at least one of said electrically conductive regions [FIG 4] [pg. 3, l. 19- pg. 10, l. 35] [, and a protective layer incorporating at least said integrated circuit [FIG 4] [pg. 12, l. 22-pg. 13, l. 24].
However, De Maquille is silent on  the substrate layer is distinct from the dielectric layer. 
Dieu discloses using a substrate (insulating member 20) comprising one or more electrically conductive regions (electrically conductive material 10) intended for a contactless communication of the object [FIG 2A-2C], said substrate being distinct from said dielectric layer [FIG 2A-2C] [col. 4, l. 39-59]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Maquille in view of Dieu as Dieu discloses, “The insulating material substrate 20 is generally thin (its thickness is for example of the order of 100 microns) to maintain a flexibility compatible with continuous manufacturing processes of electronic modules 3. The assembly composed of insulating material substrate 20 covered with the electrically conductive material layer 10 forms a flexible circuit. The layer of conductive material 10 and the substrate of insulating material 20 form a stratified composite also called “copper clad” according to English terminology (if the layer of conductive material 10 consists essentially of copper”). [col. 4, l. 47-57]
Regarding claim 2, De Maquille in view of Dieu discloses all of the limitations of claim 1. De Maquille further discloses the substrate comprises at least one electrically conductive region consisting of turns forming an antenna and at least one contact pad located at least one end of the antenna [FIG 3b-3d].
Regarding claim 3, De Maquille in view of Dieu discloses all of the limitations of claim 1. De Maquille further discloses  at least one of said electrically conductive regions consists of at least one area of conductive material [FIG 3b-3d].
Regarding claim 5, De Maquille in view of Dieu discloses all of the limitations of claim 1. De Maquille further discloses one or more apertures (holes 25) are made at the level of the substrate corresponding to the apertures that are located in the film in order to form soldering wells between the integrated circuit and contact regions [FIG 3a-3d].
Regarding claim 6, De Maquille in view of Dieu discloses all of the limitations of claim 1. De Maquille further discloses the substrate has one or more electrically conductive regions made of aluminum to form the antenna or the areas of conductive material [pg. 5, l. 11].
Regarding claim 7, De Maquille in view of Dieu discloses all of the limitations of claim 1. De Maquille further discloses the pattern of the electrically conductive region or the areas of conductive material are produced using an etching technique (chemical etching), an additive process by means of screen printing or transfer [pg. 12-pg 13, l. 17-20].
Regarding claim 16, De Maquille in view of Dieu discloses all of the limitations of claim 2. De Maquille further discloses one or more apertures (holes 25) are made at the level of the substrate corresponding to the apertures that are located in the film in order to form soldering wells between the integrated circuit and contact regions [FIG 3a-3d].
Regarding claim 17, De Maquille in view of Dieu discloses all of the limitations of claim 3. De Maquille further discloses one or more apertures (holes 25) are made at the level of the substrate corresponding to the apertures that are located in the film in order to form soldering wells between the integrated circuit and contact regions [FIG 3a-3d].
Regarding claim 18, De Maquille in view of Dieu discloses all of the limitations of claim 2. De Maquille further discloses the substrate has one or more electrically conductive regions made of aluminum to form the antenna or the areas of conductive material [pg. 5, l. 11].
Regarding claim 19, De Maquille in view of Dieu discloses all of the limitations of claim 3. De Maquille further discloses the substrate has one or more electrically conductive regions made of aluminum to form the antenna or the areas of conductive material [pg. 5, l. 11].
Regarding claim 20, De Maquille in view of Dieu discloses all of the limitations of claim 2. De Maquille further discloses the pattern of the electrically conductive region or the areas of conductive material are produced using an etching technique (chemical etching), an additive process by means of screen printing or transfer [pg. 12-pg 13, l. 17-20].
Regarding claim 21, De Maquille in view of Dieu discloses all of the limitations of claim 3. De Maquille further discloses the pattern of the electrically conductive region or the areas of conductive material are produced using an etching technique (chemical etching), an additive process by means of screen printing or transfer [pg. 12-pg 13, l. 17-20].




Claims 4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Maquille et al. WO2011/157693 (Applicant provided prior art) in view of Dieu-Gomont et al. 9,583,459 (herein referred to as Dieu), as applied to claims 1-3, 5-7, 16-21 above, and in further view of Finn et al. 2015/0269471 (Applicant provided prior art).

Regarding claim 4, De Maquille in view of Dieu discloses all of the limitations of claim 1. De Maquille and Dieu fail to disclose a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts.
Finn discloses a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts [FIG 5G] [238-239]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Maquille  and Dieu in view of Finn as it is notoriously old and well known in the art to place chips in cut out of substrates to provide better connection and protection. 
Regarding claim 14, De Maquille in view of Dieu discloses all of the limitations of claim 2. De Maquille fails to disclose a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts.
Finn discloses a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts [FIG 5G] [238-239]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Maquille  and Dieu in view of Finn as it is notoriously old and well known in the art to place chips in cut out of substrates to provide better connection and protection. 

Regarding claim 15, De Maquille in view of Dieu discloses all of the limitations of claim 3. De Maquille fails to disclose a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts.
Finn discloses a region is cut out in the center of the at least one of said electrically conductive regions and the integrated circuit is bonded on the opposite face of the film bearing the contacts [FIG 5G] [238-239]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Maquille  and Dieu in view of Finn as it is notoriously old and well known in the art to place chips in cut out of substrates to provide better connection and protection. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over De Maquille et al. WO2011/157693 (Applicant provided prior art) in view of Finn et al. 2015/0269471 (Applicant provided prior art).

Regarding claim 11, De Maquille discloses all of the limitations of claim 8. De Maquille fails to disclose the substrate comprises a hollowed-out central region having a geometry adapted for accommodating an integrated circuit and the protective layer .
Finn discloses disclose the substrate comprises a hollowed-out central region having a geometry adapted for accommodating an integrated circuit and the protective layer [FIG 5G] [238-239]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Maquille in view of Finn as it is notoriously old and well known in the art to place chips in cut out of substrates to provide better connection and protection. 

Response to Arguments

Applicant’s arguments with respect to claims 1-7, 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant has amended claims to overcome the U.S.C. 102 rejection. However, upon further search and consideration, the Examiner has provided a new U.S.C. 103 rejection in view of Dieu, please see above for citations.
In regards to claim 8, the Applicant has not amended to distinctly claim that the substrate layer is different from the dielectric layer, and thus the claim stands rejected by De Maquille. De Maquille does disclose the dielectric is a layer, please see above for citations. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887   

/THIEN M LE/Primary Examiner, Art Unit 2876